Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Per Applicant’s Preliminary Amendment filed 11/8/2021
Claims 1-21 have been canceled.
Claims 22-41 have been newly added.

Claims 22-41 are pending.

Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


II.	Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over CHITALIA et al (USPN 10,728,121) in view of GIL et al (USPN 9,798,883).

a.	Per claim 22, CHITALIA et al teach a method of reporting an operational metric relating to operations of a set of resources executing on a host computer in a datacenter, the method comprising: 
at a particular host computer, collecting a set of sample values for the operational metric [col.19 line 62-col.20 line 15, col.21 lines 23-38—policy agent collects samples and measurements for a host]; 

specifying an initial histogram with a plurality of bins each (i) representing a different range of sample values for the operational metric, and (ii) associated with a number of collected sample values [col.12 line 63-col.13 line 9—using histograms with bins to represent metric instances of resource utilization and percentages].

CHITALIA et al teach the limitations as applied above and furthermore to generate a report [col.18 line 52-col.19 line 33—generation of host reports], yet fail to explicitly teach the method comprising: dynamically adjusting the histogram by dynamically adjusting the histogram bins based on additional collected sets of sample values, said dynamically adjusting the bins comprising modifying at least two different ranges associated with at least two different bins; and providing the dynamically adjusted histogram to a set of one or more servers to generate a report based on the dynamically adjusted histogram. However, GIL et al teach updating histograms based on the collected event data and values while based on the modified factors changes and ranges of values associated with the bin categories for generating behavior models of the measured events [col.7 line 60-col.8 line 67, Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of CHITALIA et al and GIL et al for the purpose of provisioning adjustments and modification of the histograms to reflect the updated data and measurements being made based on the collected data samples, which is an obvious technique in the art used for summarizing and representing measured data.
Claim 32 contains limitations that are substantially equivalent to the limitations of claim 22 and are therefore rejected under the same basis. 
b.	Per claim 23, CHITALIA et al and GIL et al teach the method of claim 22, GIL et al  further teach the method comprising: at the particular host computer, iteratively: collecting a new set of sample values for the operational metric; dynamically adjusting the histogram by dynamically adjusting the bins based on new collected set of sample values; and providing the dynamically adjusted histogram to the server set to generate the report [col.7 line 60-col.8 line 67—collected event data and values while based on the modified factors changes and ranges of values associated with the histogram and bins modeling behavior of the measured events; CHITALIA et al: col.18 line 52-col.19 line 22—generation of reports].
Claim 33 contains limitations that are substantially equivalent to the limitations of claim 23 and are therefore rejected under the same basis. 
c.	Per claim 24, CHITALIA et al and GIL et al teach the method of claim 22 further comprising providing the dynamically specified bin locations to other host computers as the particular host computer is designated as a master host computer for the particular operational metric [GIL et al: col.4 line 35-col.5 line 13, col.8 lines 12-30, col.9 lines 19-28, col.9 line 61-col.10 line 36; CHITALIA et al: col.2 line 66-col.3 line 33, col.12 lines 21-34, col.21 lines 23-38, col.53 lines 6-45—providing bin placements on host devices, designation of master nodes].
Claim 34 contains limitations that are substantially equivalent to the limitations of claim 24 and are therefore rejected under the same basis. 
d.	Per claim 25, CHITALIA et al and GIL et al teach the method of claim 24, CHITALIA et al further teach the method wherein a particular service engine executing on the particular host computer performs the specifying, adjusting and providing, and the particular service engine is designated as a master service engine for the particular operational metric and provides the specified bin locations to other service engines executing on other host computers [col.12 lines 21-34, col.57 line 53-col.58 line 2, col.63 lines 34-54, col.65 lines 34-59—providing bin placements on host devices, designation of master nodes].
Claim 35 contains limitations that are substantially equivalent to the limitations of claim 25 and are therefore rejected under the same basis. 
e.	Per claim 26, CHITALIA et al and GIL et al teach the method of claim 25, CHITALIA et al further teach the method wherein the service engines are load balancers and the particular service engine is a load balancer that is designated as a master load balancer for an application cluster to which the particular operational metric relates [col.8 lines 20-47, col.10 lines 1-19, col.15 lines 21-36, col.31 line 59-col.32 line 9—load balancing among processor cores related to CPU metrics].  
Claim 36 contains limitations that are substantially equivalent to the limitations of claim 26 and are therefore rejected under the same basis.
f.	Per claim 27, CHITALIA et al and GIL et al teach the method of claim 24, CHITALIA et al further teach the method wherein the particular host computer provides the specified bin locations to the other host computers so that all the host computers use a common set of bins to generate their respective histograms [col.12 line 63-col.13 line 9, col.53 lines 6-45, col.63 line 55-col.64 line 14, col.76 line 56-col.77 line 29—host devices with bin bucket placements and histograms].  
Claim 37 contains limitations that are substantially equivalent to the limitations of claim 27 and are therefore rejected under the same basis.
g.	Per claim 28, CHITALIA et al and GIL et al teach the method of claim 24, wherein the server set collects other histograms from other host computers and aggregates the collected histograms to generate the report [GIL et al—col.7 line 60-col.8 line 30; CHITALIA et al—col.12 line 63-col.13 line 9, col.18 line 52-col.19 line 33—collection of histogram data to generate behavior model and report].  
Claim 38 contains limitations that are substantially equivalent to the limitations of claim 28 and are therefore rejected under the same basis.
h.	Per claim 29, CHITALIA et al and GIL et al teach the method of claim 22, wherein the dynamically adjusted histogram is a histogram with variable-sized bins comprising at least two bins with two different sizes [GIL et al—col.8 lines 23-30; CHITALIA et al—col.53 lines 6-28—different sized bins].  
Claim 39 contains limitations that are substantially equivalent to the limitations of claim 29 and are therefore rejected under the same basis.
i.	Per claim 30, CHITALIA et al and GIL et al teach the method of claim 22, GIL et al further teach the method further comprising receiving updated bin locations from the server set and adjusting the histogram based on the received updated bin locations [Abstract, col.7 line 60-col.8 line 67—updating histograms based on the collected event data and values while based on the modified factors changes and ranges of values associated with the bin categories].  
Claim 40 contains limitations that are substantially equivalent to the limitations of claim 30 and are therefore rejected under the same basis.
j.	Per claim 31, CHITALIA et al and GIL et al teach the method of claim 22, CHITALIA et al further teach the method further comprising receiving configuration data from the server set to adjust resource allocation on the particular host computer to improve the operation of the set of resources as gauged by the particular operational metric [col.8 lines 33-47, col.19 lines 4-33—allocation of resources gauged by specific metrics].
Claim 41 contains limitations that are substantially equivalent to the limitations of claim 31 and are therefore rejected under the same basis.




Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KOLMAN et al (USPN 9,967,275) – adjusting histograms
BOIDOL et al (US 2017/0195090) – updating histograms and bin sizes
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448